Citation Nr: 0432899	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-05 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the lower extremities.

2.  Entitlement to an initial rating in excess of 20 percent 
for residual arthritis of the right ankle with fracture at 
the tip of the medial malleolus.

3.  Entitlement to an initial compensable rating for left 
knee strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to April 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The RO denied entitlement to service 
connection for varicose veins of the lower extremities.  

The RO also granted service connection for: residual 
arthritis of the right ankle with fracture at the tip of the 
medial malleolus, 20 percent disabling effective June 29, 
2001, date of claim; and left knee strain with effusion and 
tenderness on the medial side and slight limitation of 
motion, evaluated noncompensable also effective June 29, 
2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  Varicose veins were not shown in active service or for 
many years thereafter.

3.  The competent and probative evidence of record 
establishes that bilateral varicose veins are not related to 
service on any basis.  

4.  The competent and probative evidence of record 
establishes that residual arthritis of the right ankle is not 
productive of ankylosis.

5.  The competent and probative evidence of record 
establishes that left knee strain is productive of slight 
knee impairment.


CONCLUSIONS OF LAW

1.  Varicose veins of the lower extremities were not incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 1131, 
1154, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).

2.  The criteria for an initial rating in excess of 20 
percent for residual arthritis of the right ankle with 
fracture at the tip of the medial malleolus have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including § 4.71a, 
Diagnostic Codes 5003, 5270-5274 (2004).  

3.  The criteria for an initial compensable evaluation of 10 
percent for left knee strain have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Codes 5256-5263 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before the veteran filed his claim in June 
2001.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  


VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The February 2002 rating decision, the October 2002 statement 
of the case (SOC), the August 2003 supplemental statement of 
the case (SSOC), and VA letters apprised the veteran of the 
information and evidence needed to substantiate his claims 
for service connection and higher initial ratings, the laws 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determinations were made.  

In particular, the RO sent a letter to the veteran in August 
2001, which explained what was involved in the compensation 
and pension claims process.  In February 2002, the veteran 
was informed of the enactment of the VCAA.  This letter 
advised the veteran to identify any evidence in support of 
the claims on appeal that had not been obtained.  He was also 
advised of the evidence he needed to submit to show that he 
was entitled to service connection for his claimed 
disabilities.  The letter further informed him that VA would 
obtain his service medical records, VA records, and other 
pertinent federal records.  
While the February 2002 letter was regarding the veteran's 
original service connection claims and not for increased 
ratings, the Board's decision to proceed in adjudicating this 
claim does not, therefore, prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Pursuant to VAOPGCPREC 8-03, 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate a newly 
raised claim.  The veteran took issue with the initial 
ratings assigned for his left knee and right ankle in his 
September 2002 notice of disagreement (NOD).  

According to VAOPGCPREC 8-03, if in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a NOD that raises a new 
issue, section 7105(d) only requires VA to take proper action 
and issue a SOC if the disagreement is not resolved.  The RO 
properly issued an October 2002 SOC, which contained the 
pertinent criteria for establishing increased ratings for the 
veteran's left knee and right ankle, the new issues.  
Further, an additional VCAA letter was sent in February 2004.  
As such, the Board finds that the duty to assist and notice 
provisions of the VCAA have been satisfied. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II, 
withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Here, notification letters were sent in 
August 2001 and February 2002, and his service connection 
claim was initially denied in February 2002.  Service 
connection was established for a right ankle disorder and a 
left knee disorder in February 2002. Hence, there has been no 
Pelegrini violation.  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  

The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, more than two years have 
passed since the February 2002 letter was sent to the veteran 
by the RO.  

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claims.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claims.  See also, VAOPGCPREC 01-04.  The veteran has 
not identified any additional evidence in support of his 
claims.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  His service medical records, VA outpatient 
treatment records, and private medical records are included 
in the file.  He was afforded VA examinations in February 
2002 and June 2003.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of the veteran's claims has been satisfied.  

Service Connection
Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A.
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The use of the word 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Factual Background

The veteran's service medical records are devoid of any 
findings of bilateral varicose veins.  The records show he 
was in a motorcycle accident in 1976, whereby his left leg 
was casted for six weeks for cartilage injury to his knee.  
He was also involved in a second accident in August 1976.  He 
reported that he hit an automobile while riding a motorcycle.  
He fractured his right medial malleolus beneath the plafond 
without instability.  His April 1978 separation examination 
was negative for complaints of varicose veins or ulcers of 
either leg.  His vein examination was normal.

VA outpatient treatment records show that in August 2001 the 
veteran complained of vein problems for the past 8 to 9 
years.  These entries reveal he reported that he received 
previous sclerotic injections.  Examination found no unhealed 
ulcers.  He stated his varicose veins were asymptomatic since 
he wore compression stockings on the left leg.  

The left calf had brown hardened skin with evident venous 
varicosities and healed ulcers on the anterior mid-calf and 
medial ankle.  The right calf had partially brown 
discolorations.  He was diagnosed with venous insufficiency 
of the left leg.

Private medical records from Huron Valley Sinai Hospital 
dated in November 2000 show the veteran had venous stasis 
ulcer bleeding, which he related to motorcycle accidents.  
There was a 3-centimeter stasis ulcer on the medial aspect of 
the left ankle.

In February 2002, the veteran was afforded an arteries and 
veins VA examination.  He reported having been diagnosed with 
varicose veins twelve years prior.  He stated the last ulcer 
he had was approximately a year and a half prior to the 
examination.  The diagnosis was varicose veins, bilateral 
lower extremities, left worse than the right.

The June 2003 VA examination report shows the examiner 
reviewed the claims folder in conjunction with the 
examination.  The examiner found no evidence of varicose 
veins in the veteran's service medical records.  The in-
service motorcycle accidents were noted and described.  The 
veteran was diagnosed with bilateral varicose veins with 
chronic venous stasis changes, left greater than right.  The 
examiner opined, "[i]t is my opinion that veteran's varicose 
veins of the legs are not likely related to his service-
connected right ankle or left knee condition or to history of 
motorcycle accidents in service."


Analysis

The veteran contends that his varicose veins of the lower 
extremities are due to motorcycle accidents sustained during 
his active duty service.   The Board has reviewed the 
evidence of record, and in light of relevant laws and 
regulations, finds that service connection is not warranted 
for bilateral varicose veins.

In this regard, the veteran's service medical records are 
devoid of any diagnoses and/or complaints of varicose veins 
of the lower extremities.  Further, there is no evidence of 
record, which establishes that the veteran's bilateral venous 
insufficiency results from an injury or disease contracted in 
the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Pond, supra.  

As noted above, the veteran asserts that his current 
bilateral varicose veins are a result of his in-service 
motorcycle accidents.  While the service medical records 
reveal the veteran was involved in two motorcycle accidents, 
which resulted in injuries to his right ankle and left knee, 
there is no evidence that his current venous insufficiency is 
due to those accidents.

The veteran's separation examination conducted in April 1978 
was negative for findings of varicose veins.  Further, there 
are no nexus opinions in either the VA outpatient treatment 
records, private medical records from Huron Valley Sinai 
Hospital, or the February 2002 VA examination, which relate 
chronic venous insufficiency to the veteran's military 
service.  Finally, the June 2003 examiner specifically opined 
the veteran's varicose veins of the legs were not likely 
related to his service-connected right ankle or left knee or 
to the in-service motorcycle accidents.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against his claim for 
service connection for varicose veins of the lower 
extremities. Gilbert, 1 Vet. App. at 53-54.


Initial Increased Ratings

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. See Fenderson, supra; 38 C.F.R. § 
4.2.

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6.  The CAVC has held that functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability. DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98  it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.


The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).


The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(1999).

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  

A 50 percent evaluation may be assigned for ankylosis of a 
knee between 20 degrees and 45 degrees.  

A 40 percent evaluation may be assigned for ankylosis of a 
knee in flexion between 10 degrees and 20 degrees.  

A 30 percent evaluation may be assigned for ankylosis of a 
knee at a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  

A 30 percent rating is appropriate where flexion is limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2004).


Analysis

Right Ankle

The Board has reviewed all the evidence in the claims folder, 
which includes, but is not limited to: service medical 
records; reports of VA examination dated in February 2002 and 
June 2003; private medical records from Huron Valley Sinai 
Hospital; VA outpatient treatment records; and the veteran's 
contentions.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on this claim.  

The veteran's residual arthritis of the right ankle is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, diagnostic codes 5003 discussed earlier and 5271.  

Diagnostic code 5271 provides a 20 percent rating for marked 
limitation of motion of the ankle. 38 C.F.R. § 4.71a.  This 
is the maximum schedular rating under this particular 
diagnostic code.  

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's residual arthritis of the right ankle more closely 
approximates the criteria for the currently assigned 20 
percent rating, and there is no basis for a higher rating at 
this time.  See 38 C.F.R. §§ 4.3, 4.7.  

In this regard, there is no medical evidence of record, which 
indicates that the veteran's right ankle is ankylosed in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between zero degrees and 10 degrees, to warrant 
a 30 percent rating under diagnostic code 5270. 38 C.F.R. 
§ 4.71a.  VA outpatient treatment records dated in August 
2001 indicate the veteran had full range of motion of the 
right ankle.  



Upon VA examination in February 2002, the veteran had 
extension to 10 degrees, flexion to 20 degrees, inversion to 
10 degrees, and eversion to 10 degrees.
The Board need not consider functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness since the veteran is in receipt of the maximum 
schedular evaluation of 20 percent under the applicable 
diagnostic code.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
While the veteran has complaints of pain, functional loss of 
range of motion due to pain are reflected in the maximum 20 
percent rating. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  

The Board finds there is no medical evidence of record that 
would support a higher rating based on limitation of motion.  
As noted above, the claims folder is devoid of any evidence 
of ankylosis of the right ankle.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
residual arthritis of the right ankle, and its effects on the 
veteran's earning capacity and ordinary activity, from the 
original grant of service connection to the present. See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41; Fenderson, supra.  

Should the veteran find that his right ankle disability 
increases in severity in the future, he may apply for an 
increased evaluation.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of an evaluation 
other than that noted above, to include "staged" ratings. 
Fenderson, supra.  


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's residual arthritis of the 
right ankle has not required frequent inpatient care, nor has 
it by itself markedly interfered with employment.  The 
assigned 20 percent rating adequately compensates the veteran 
for the nature and extent of severity of his arthritis of the 
right ankle.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
matter.


Left Knee

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; reports of VA examination dated in February 
2002 and June 2003; private medical records from Huron Valley 
Sinai Hospital; VA outpatient treatment records; and the 
veteran's contentions.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  

The veteran's left knee strain is currently rated as 
noncompensable under 38 C.F.R. § 4.71a, diagnostic code 5261.  
A noncompensable rating is assigned under diagnostic code 
5261 for extension of the leg limited to 5 degrees.  

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's left knee strain more closely approximates the 
criteria for a 10 percent rating, and there is no basis for a 
higher rating at this time.  See 38 C.F.R. §§ 4.3, 4.7.  

In light of the veteran's credible complaints of pain 
experienced in his left knee, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, and increased 
the disability rating to 10 percent.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
The medical evidence of record shows the veteran has 
complained of chronic left knee pain.  However, there is no 
medical evidence of record that would support a higher rating 
based on limitation of motion.  Upon VA examination in 
February 2002, despite findings of swelling and effusion with 
tenderness on the medial side of the veteran's left knee, he 
had range of motion from 0 to 120 degrees.  

While a 10 percent rating is warranted, there is no evidence 
of moderate knee impairment manifested by recurrent 
subluxation or lateral instability.38 C.F.R. § 4.71a, 
diagnostic code 5257.  The February 2002 VA examiner found no 
instability in the left knee joint.  The veteran denied 
popping of the left knee.  
The claims folder is further devoid of any evidence of 
ankylosis, thereby precluding entitlement to a higher 
evaluation under the criteria for rating ankylosis, or any of 
the additional rating criteria discussed earlier.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's left 
knee strain, and its effects on the veteran's earning 
capacity and ordinary activity, from the original grant of 
service connection to the present. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41; Fenderson, supra.  Should the veteran feel that 
his left knee disability has increased in severity in the 
future, he may apply for increased compensation benefits. See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than that noted above, to 
include "staged" ratings. Fenderson, supra.  


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant compensation benefits on this basis.  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's left knee 
has not required frequent inpatient care, nor has it by 
itself markedly interfered with employment.  The increased 10 
percent rating adequately compensates the veteran for the 
nature and extent of severity of his left knee strain.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this matter.


ORDER

Entitlement to service connection for varicose veins is 
denied.

Entitlement to an initial rating in excess of 20 percent for 
residual arthritis of the right ankle with fracture at the 
tip of the medial malleolus is denied.

Entitlement to an initial compensable rating of 10 percent 
for left knee strain is granted, subject to the controlling 
regulations governing the payment of monetary awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



